UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7258


THOMAS SHANE MATHERLY,

                Petitioner - Appellant,

          v.

WARDEN, FCI Butner I,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:14-hc-02036-BR)


Submitted:   December 18, 2014            Decided:   December 23, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Shane Matherly, Appellant Pro Se. Christina Ann Kelley,
BUREAU OF PRISONS, Butner, North Carolina; Rudolf A. Renfer,
Jr., Assistant United States Attorney, Denise Walker, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thomas Shane Matherly, a federal prisoner, appeals the

district court’s order denying relief on his 28 U.S.C. § 2241

(2012)   petition.        We    have   reviewed   the   record    and    find   no

reversible    error.       Accordingly,      although   we     grant    leave   to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.            Matherly v. Warden, No. 5:14-hc-02036-BR

(E.D.N.C.    Aug.   20,    2014).       We   dispense   with     oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                        AFFIRMED




                                         2